Case 3:20-mj-00357-BLM Document1 Filed 01/28/20 PagelD.1 Page 1 of 9
AO 106 (Rev. 06/09) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of California

 

_

   

    

 

    

il

fom
Pd :
F

 

In the Matter of the Search of aN ee

(Briefly describe the property to be searched
or identify the person by name and address}

NUU Model X4_Storm Cellular Telephone
IMEI No. 359367080263478

\ “TA
f Para!

cure, 2OMIQ397

None Nae ee! ie! Se”

APPLICATION FOR A SEARCH WARRANT

1, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

see Attachment A.
located in the Southern _ District of California , there is now concealed (identify the

person or describe the property to he seized):
See Attachment B.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
ot evidence of a crime;

(3 contraband, fruits of crime, or other items illegally possessed;
0 property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of

Code Section Offense Description
21 U.S.C. 952, 960, and 963 importation of Controlled Substances

The ap lication is based on these facts: __ .
See Affidavit of HSf Special Agent Russell Slingerland Jr., which is hereby incorporated by reference and made
part hereof.

of Continued on the attached sheet.

Ol Delayed notice of ys (give exact ending date if more thaf 30 days: ) is requested
under 18 U.S.C. § 31034, the basis of which is set forth on,the affact ad sheet

2

A ‘
- [ry :
App feants si ignature

  
  
 
  

Russell Slingerland Jr., HSI Special Agent

Printed name and titie

Sworn to before me and signed in my presence.

Dawe: [20/2020

City and state: San Diego, CA Hon. Barbara L. Major, U.S. Magistrate Judge

Printed name and title

 

 

 
Oo CO “sD tO BR YW PO re

RD MB HB NB BR NB RD ORD ORDO me i ei a ee
Oo ~~ DH Ww FF WY YY YF DT OO Cf MH DR UA BP WY PO KY |

 

 

Case 3:20-mj-00357-BLM Document1 Filed 01/28/20 PagelD.2 Page 2 of 9

AFFIDAVIT
I, Special Agent Russell Slingerland Jr., being duly sworn, hereby state as follows:
INTRODUCTION
1. [ submit this affidavit in support of an application for a warrant to search the

following electronic device:
NUU Model X4_ Storm Cellular Telephone
Serial Number RGPB8T69T889HUQO
IME] No. 359367080263478
Seized under FP&F No. 2020250400084001
(Target Device)

as further described in Attachment A, and to seize evidence of crimes, specifically
violations of Title 21, United States Code, Section(s) 952, 960, and 963, as further
described in Attachment B.

2. The requested warrant relates to the investigation and prosecution of Juan
HERNANDEZ for importing approximately 6.02 kilograms (13.27 pounds) of heroin,
approximately 2.62 kilograms (5.77 pounds) of methamphetamine, and approximately 6.06
kilograms (13.36 pounds) of cocaine from Mexico into the United States. See U.S. v. Juan
HERNANDEZ, Case No. 20-MJ-0185 (S.D. Cal.), at ECF No. 1 (Complaint). The Target
Device was seized from HERNANDEZ at the time of his arrest, has been securely stored
since that time, and is currently in the evidence room located at 2255 Niels Bohr Court,
San Diego, CA 92154,

3. The information contained in this affidavit is based upon my training,
experience, investigation, and consultation with other members of law enforcement.
Because this affidavit is made for the limited purpose of obtaining a search warrant for the
Target Device, it does not contain all the information known by me or other agents
regarding this investigation. All dates and times described are approximate.

BACKGROUND

4. I have been employed as a Special Agent with Homeland Security
Investigations (HSI) since December 2016, I am currently assigned to the HSI Office of
the Deputy Special Agent in Charge, in San Ysidro, California. I am a graduate of the

St

 

 
Oo CO “2 DR tom Bh WH WP —

BO MB BM NSN BR BD BRD ORD ORDO Om i
CO sa HD ton BR WH NH YS DBD OO BoB ~~ DH wm BR WY HB S&S CO

 

 

Case 3:20-mj-00357-BLM Document1 Filed 01/28/20 PagelD.3 Page 3 of 9

Federal Law Enforcement Training Center in Glynco, Georgia.

5. During my tenure with HSI, I have participated in the investigation of various
drug trafficking organizations involved in the importation and distribution of controlled
substances into and through the Southern District of California.

6. Through my training, experience, and conversations with other members of
law enforcement, I have gained a working knowledge of the operational habits of narcotics
traffickers, in particular those who attempt to import narcotics into the United States from
Mexico at Ports of Entry. I am aware that it is common practice for narcotics smugglers
to work in concert with other individuals and to do so by utilizing cellular telephones.
Because they are mobile, the use of cellular telephones permits narcotics traffickers to
easily carry out various tasks related to their trafficking activities, including, e.g., remotely
monitoring the progress of their contraband while it is in transit, providing instructions to
drug couriers, warning accomplices about law enforcement activity, and communicating
with co-conspirators who are transporting narcotics and/or proceeds from narcotics sales.

7. Based upon my training, experience, and consultations with law enforcement
officers experienced in narcotics trafficking investigations, and all the facts and opinions
set forth in this affidavit, I know that cellular telephones (including their Subscriber
Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,
for example, phone logs and contacts, voice and text communications, and data, such as
emails, text messages, chats and chat logs from various third-party applications,
photographs, audio files, videos, and location data. In particular, in my experience and
consultation with law enforcement officers experienced in narcotics trafficking
investigations, I am aware that individuals engaged in drug trafficking commonly store
photos and videos on their cell phones that reflect or show co-conspirators and associates
engaged in drug trafficking, as well as images and videos of drugs or contraband, proceeds
and assets from drug trafficking, and communications to and from recruiters and

organizers.

 

 

 

 
Co Oo Ss DH A BR WW Ne

NS Mw BN Bo BD HD BND BRD ORO ee ee ee OB ep ee
Oo sSNA OA Re WH NF DS Oo CeO HS RN tlm BULL OU Yh UD

 

 

Case 3:20-mj-00357-BLM Document1 Filed 01/28/20 PagelD.4 Page 4 of 9

8. This information can be stored within disks, memory cards, deleted data,
remnant data, slack space, and temporary or permanent files contained on or in the cellular

telephone. Specifically, searches of cellular telephones may yield evidence:

a. tending to indicate efforts to import heroin, methamphetamine, and
cocaine, or some other federally controlled substance, from Mexico into
the United States;

b. tending to identify accounts, facilities, storage devices, and/or services—

such as email addresses, IP addresses, and phone numbers—used to
facilitate the importation of heroin, methamphetamine, and cocaine, or
some other federally controlled substance, from Mexico into the United
States;

C. tending to identify co-conspirators, criminal associates, or others involved
in importation of heroin, methamphetamine, and cocaine, or some other
federally controlled substance, from Mexico into the United States;

d. tending to identify travel to or presence at locations involved in the
_ importation of heroin, methamphetamine, and cocaine, or some other
federally controlled substance, from Mexico into the United States, such

as stash houses, load houses, or delivery points;

e. tending to identify the user of, or persons with control over or access to,
the Target Device; and/or

f. tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved
in the activities described above.

FACTS SUPPORTING PROBABLE CAUSE
9. On January 16, 2020, at approximately 2:40 am, HERNANDEZ entered the
United States from Mexico through the San Ysidro Port of Entry. HERNANDEZ was the
driver, registered owner, and sole occupant of a brown 2002 Chevrolet Silverado bearing
California license plates. Based on a pre-primary canine alert, HERNANDEZ was referred
to the secondary inspection area.
10. In the secondary inspection area, a total of 18 packages were removed from

compartments located in the vehicle’s center console and under the vehicle’s carpet. Eight
3

 

 
oOo DF SI DBD A FF WH HO

Mm NM MB BR BR BR ND RD OR eee ea ea ea ei iL
on DH VM SF WY NY S&= CFT OMe HI DH mH BRB WY BB KF OC

 

 

Case 3:20-mj-00357-BLM Document1 Filed 01/28/20 PagelD.5 Page 5 of 9

of the packages contained heroin, five of the packages contained methamphetamine, and
the other five packages contained cocaine. The eight packages of heroin had a total
combined weight of 6.02 kg (13.27 Ibs); the five packages of methamphetamine had a total
combined weight of 2.62 kg (5.77 lbs); and the five packages of cocaine had a total
combined weight of 6.06 kg (13.36 lbs).

11. HERNANDEZ was placed under arrest, and the Target Device was seized
from him,

12. Based upon my experience and investigation in this case, I believe that the
Target Device contains evidence of violations of Title 21, United States Code, Sections
952, 960, and 963. Specifically, I believe that HERNANDEZ and other persons as yet
unknown, were involved in an ongoing conspiracy to import controlled heroin,
methamphetamine, and cocaine, or other federally controlled substances into the United
States. Based on my experience investigating narcotics smugglers, I also believe that
HERNANDEZ may have used the Target Device to coordinate with co-conspirators
regarding the importation and distribution of controlled substances, and to otherwise
further this conspiracy both inside and outside of the United States.

13. In my training and experience, narcotics traffickers may be involved in the
planning and coordination of a drug smuggling event in the days and weeks prior to an
event. Co-conspirators are also often unaware of a defendant’s arrest and will continue to
attempt to communicate with a defendant after their arrest to determine the whereabouts of
the narcotics. Based on my training and experience, it is also not unusual for individuals
to attempt to minimize the amount of time they were involved in their smuggling activities,
and for the individuals to be involved for weeks and months longer than they claim. Given
this, and TECS records indicating that HERNANDEZ entered the United States on foot
and in the vehicle more than 104 times in the six months preceding his arrest, I respectfully
request permission to search the Target Device for data from October 16, 2019, through
January 17, 2020, which was the day following the arrest of HERNANDEZ.
if

 

 

 

 
Oo Oo “SH OA BP WY NHN

Nm NM NM WB NB BR RD OR ORDO Re ee ee a ee eee
os DB HH FF WY LY KH DT OC WwW Hs DH mH BW HY —$= CO

 

 

Case 3:20-mj-00357-BLM Document1 Filed 01/28/20 PagelD.6 Page 6 of 9

METHODOLOGY

14. It is not possible to determine, merely by knowing the cellular telephone’s
make, model and serial number, the nature and types of services to which the device is
subscribed and the nature of the data stored on the device. Cellular devices today can be
simple cellular telephones and text message devices, can include cameras, can serve as
personal digital assistants and have functions such as calendars and full address books and
can be mini-computers allowing for electronic mail services, web services and rudimentary
word processing. An increasing number of cellular service providers now allow for their
subscribers to access their device over the internet and remotely destroy all of the data
contained on the device. For that reason, the device may only be powered in a secure
environment or, if possible, started in “flight mode” which disables access to the network.
Unlike typical computers, many cellular telephones do not have hard drives or hard drive
equivalents and store information in volatile memory within the device or in memory cards
inserted into the device. Current technology provides some solutions for acquiring some
of the data stored in some cellular telephone models using forensic hardware and software.
Even if some of the stored information on the device may be acquired forensically, not all
of the data subject to seizure may be so acquired. For devices that are not subject to
forensic data acquisition or that have potentially relevant data stored that is not subject to -
such acquisition, the examiner must inspect the device manually and record the process
and the results using digital photography. This process is time and labor intensive and may
take weeks or longer.

15. Following the issuance of this warrant, Homeland Security Forensics will
collect the subject cellular telephone and subject it to analysis. All forensic analysis of the
data contained within the telephone and its memory cards will employ search protocols
directed exclusively to the identification and extraction of data within the scope of this
warrant.

16. Based on the foregoing, identifying and extracting data subject to seizure

pursuant to this warrant may require a range of data analysis techniques, including manual

 

 
Oo CO Ss NO CA FF WB Ne

BS BR PO BR BR NH BD NO ORDO mR Re ee ee ee es
oO ~] oO tN = 17s) ho — Co \O oO ~] NH A > Ge ho —- &

 

 

Case 3:20-mj-00357-BLM Document1 Filed 01/28/20 PagelD.7 Page 7 of 9

review, and, consequently, may take weeks or months. The personnel conducting the
identification and extraction of data will complete the analysis within 90 days, absent
further application to this court.

PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE

17. Law enforcement has not previously attempted to obtain the evidence sought
by this warrant.

CONCLUSION

18. Based on the facts and information set forth above, there is probable cause to
believe that a search of the Target Device will yield evidence of violations of Title 21,
United States Code, Sections 952, 960, and 963 by HERNANDEZ.

19. Because the Target Device was seized at the time of HERNANDE7Z’s arrest
and has been securely stored since that time, there is probable cause to believe that such
evidence continues to exist on the Target Device. As stated above, I believe that the
appropriate date range for this search is from October 16, 2019, through January 17, 2020.

20. Accordingly, I request that the Court issue a warrant authorizing law
enforcement to search the item described in Attachment A and seize the items listed in

Attachment B using the above-described methodology.

  

Special Agent Russell ‘Slingerland Jr.
Homeland Security Investigations

Subscribed and sworn to before me this 32 Z to of January, 2020,

 

United States Magistrate Judge

 

 
Case 3:20-mj-00357-BLM Document1 Filed 01/28/20 PagelD.8 Page 8 of 9

ATTACHMENT A
PROPERTY TO BE SEARCHED

The following property is to be searched:

NUU Model X4_Storm Cellular Telephone
Serial Number RGPB8&T69T889HUQO
IMEI No. 359367080263478

Seized under FP&F No. 2020250400084001
(Target Device)

The Target Device is currently in the possession of Homeland Security Investigations,
2255 Niels Bohr Court, San Diego, CA 92154.

 

 
Case 3:20-mj-00357-BLM Document1 Filed 01/28/20 PagelD.9 Page 9 of 9

ATTACHMENT B
ITEMS TO BE SEIZED

Authorization to search the cellular telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack Space, and
temporary or permanent files contained on or in the cellular telephone for evidence
described below. The seizure and search of the cellular telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

The evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period from October 16, 2019, through January 17, 2020:

a.

tending to indicate efforts to import heroin, methamphetamine, cocaine, or
some other federally controlled substance, from Mexico into the United
States;

tending to identify accounts, facilities, storage devices, and/or services—
such as email addresses, IP addresses, and phone numbers—used to
facilitate the importation of heroin, methamphetamine, cocaine, or some
other federally controlled substance, from Mexico into the United States;

tending to identify co-conspirators, criminal associates, or others involved

in importation of heroin, methamphetamine, cocaine, or some other

federally controlled substance, from Mexico into the United States;

tending to identify travel to or presence at locations involved in the
importation of heroin, methamphetamine, cocaine, or some other federally
controlled substance, from Mexico into the United States, such as stash
houses, load houses, or delivery points;

tending to identify the user of, or persons with control over or access to,
the Target Device; and/or

tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved
in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960, and

963.

 

!
i
i
;
i

 
